DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-19 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 3, it is unclear if the steps 1-4 are explicitly reciting a specific order of steps, i.e. first, second, third, fourth each accomplished consecutively or if this is merely an alternative to listing 4 steps performed in any order.
Regarding claim 6, there is no antecedent basis for an irrigation step in claim 4.
Regarding claims 9-13, 16, and 18-19, they rely on a claim that is cancelled.
Regarding claim 17, there is no antecedent basis for irrigating step 6 while depending on claim 4.
Regarding claims 18-19, there is no antecedent basis for YAG laser capsulotomy/iridotomy lens while depending on claim 1.
Independent claim 3 is rejected under USC 112, thus respective dependent claims 4-19 are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Homer (US 8206379 B2) in view of Hickenbotham (US 2013/0226161 A1).
Regarding claim 3, Homer discloses a method for iris color changing (eg. Abstract), by diffusing the layer which has the cells that contains melanin pigments on upper surface of the iris, colored part of the eye, and its stroma, comprising: (1) applying 532 nanometer wavelength laser beam having a 1000 micrometer spot diameter to the pupillary iris region (eg. Col. 7, Ln. 6-33); (2) applying a 532 nanometer wavelength laser beam having a 1000 micrometer spot diameter to region of the iris between the pupillary region and the ciliary region of the iris (eg. Col. 4, Ln. 40- Col. 5, Ln. 3); (3) applying a 1064 nanometer wavelength laser beam having 8 micrometer spot diameters to a region of the collarette of the iris wherein there are blood vessel anastomosis (eg. Col. 4, Ln. 40- Col. 5, Ln. 3, 3 microns covering the entire surface of the iris), while the direction of the focus of the eye moves either clockwise or counterclockwise (eg. Fig. 1D-F); and (4) applying a 1064 nanometer wavelength laser beam having 8 micrometer spot diameters to a ciliary region of the iris, while the direction of the focus of the eye moves either clockwise, or counterclockwise(eg. Col. 4, Ln. 40- Col. 5, Ln. 3, 3 microns covering the entire surface of the iris, Fig. 1D-F). While Homer discloses targeting particular depths for the laser, Homer does not specifically teach the collarette and the ciliary region of the iris.
Hickenbotham teaches a laser therapy for iris treatment using depths between 50-200 microns (eg. Hickenbotham, Para. 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Homer with the laser depths of Hickenbotham as a standard parameter as it is the depth of iris tissue (eg. Para. 91-93).
Regarding claim 4, the combined invention of Homer and Hickenbotham discloses applying 532 nanometer wavelength laser beam having a 2000 micrometer diameter spot size to a ciliary region of the iris (eg. Homer, Col. 4, Ln. 40 – Col. 3, Ln. 5 Claim, 27-28).
Regarding claim 15, the combined invention of Homer and Hickenbotham discloses the laser beam is vertical to the iris (eg. Homer, Fig. 1D-F).

Claims 5-8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Homer (US 8206379 B2) in view of Hickenbotham (US 2013/0226161 A1), further in view of Bischoff (US 2014/0046308 A1).
Regarding claim 5, the combined invention of Homer and Hickenbotham discloses the invention of claim 3, but does not disclose irrigating the iris pigments in the front, that is anterior, chamber, by with a solution comprising BSS Plus or Isolyte solution.
Bischoff discloses using irrigation/aspiration mode when performing eye therapy using a laser instrument (eg. Para. 8).
It would have been obvious to combine the invention of Homer and Hickenbotham with the irrigation system of Bischoff to allow the removal of residue and clean up the area (Eg. Bischoff, Para. 8).
Regarding claim 6, the combined invention discloses applying a 532 nanometer wavelength laser beam having 1000 micrometer diameter spot size to a pupilary region of the iris; and after said irrigating, applying a 532 nanometer wavelength laser beam having 2000 micrometer diameter spot size to a ciliary region of the iris (eg. Homer, Col. 4, Ln. 4 – Col. 5, Ln. 51, adjustment of diameter. One of ordinary skill would know to irrigate in between rounds to clear a space before working on the next layer).
Regarding claim 7, the combined invention of Homer, Hickenbotham, and Bischoff discloses determining whether there are pigmented areas in 4the superficial layer and/or stroma of iris (eg. Homer, Col. 5, Ln. 25- Col. 43).
Regarding claim 8, the combined invention of Homer, Hickenbotham, and Bischoff discloses repeating steps 1-4 (eg. Homer, Col. 6, Ln. 43-55).
Regarding claim 14, the combined invention Homer, Hickenbotham, and Bischoff discloses repeating the applying steps of claim 3 and then repeating the irrigating step of claim 5 (eg. Homer, Col. 6, Ln. 43-55 One of ordinary skill would know to irrigate in between rounds to clear a space before working on the next layer).
Regarding claim 17, the combined invention of Homer, Hickenbotham, and Bischoff discloses applying a 532 nanometer wavelength laser beam having 50-1000 micrometer diameter spot size to a pupilary region of the iris; and after said irrigating step (6), (8) applying a 532 nanometer wavelength laser beam having 2000 micrometer diameter spot size to a ciliary region of the iris (eg. Homer, Col. 4, Ln. 4 – Col. 5, Ln. 51).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Homer (US 8206379 B2) in view of Hickenbotham (US 2013/0226161 A1), further in view of Hardwood-Nuss (Clinical Practice of Emergency Medicine, 2009), further in view of Kornfield (US 2011/0217262 A1).
Regarding claim 9, the combined invention of Homer and Hickenbotham discloses the invention of claim 3, but does not disclose applying to the eye Pilokarpin HCl to constrict the pupil of the eye; and prior to steps (1), (2), (3), and (4), applying to the eye Proparakain HCl to anesthetize the eye.
Hardwood-Nuss teaches a dosage of twice drops of 2% pilocarpine HCL with 5 minute intervals (eg. Page. 370).
It would have been obvious to have combined the inventions of Homer and Hickenbotham with the Pilocarpine as taught by Hardwood-Nuss as a standard miotic to stretch the iris for better access (eg. Homer, Claim 30 and Hardwood-Nuss, Page. 370).
Kornfield discloses applying 2-3 drops of 0.5% proparacaine for eye procedures (Eg. Para. 40).
Further combining with proparacaine as taught by Kornfield would allow the use of a common topical anesthetic for eye procedures to reduce the discomfort and pain of a patient.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Homer (US 8206379 B2) in view of Hicknbotham (US 2013/0226161 A1), further in view of Heacock (US 2012/0113392 A1).
Regarding claim 10, the combined invention of Homer and Hickenbotham discloses the invention of claim 3, but does not disclose YAG laser capsulotomy lens between the eye and the source of the laser beam, so that the 532 nanometer wavelength laser beam having a 1000 micrometer spot diameter of step (1) pass through the YAG laser capsulotomy lens before reaching the eye. 
Heacock discloses a capsulotomy lens for diagnosis and treatments for an eye (eg. Abstract, Para. 5). 
It would have been obvious to have combined the invention of Homer and Hickenbotham with the capsulotomy lens as taught by Heacock to allow for better viewing and better visualization of the eye while reducing cost (eg. Heacock, Para. 5).
Regarding claim 19, the combined invention of Homer, Hickenbotham, and Heacock discloses interposing a YAG laser iridotomy lens between the eye and the source of the laser beam, so that the 532 nanometer wavelength laser beam having a 50-1000 micrometer spot diameter of step (2) pass through the YAG laser iridotomy lens before reaching the eye (eg. Heacock, Para. 5, and Homer eg. Col. 4, Ln. 40- Col. 5, Ln. 3, it would have been obvious to have the laser pass through the lens before reaching the target area).

Claims 11-13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Homer (US 8206379 B2) in view of Hickenbotham (US 2013/0226161 A1), further in view of Farberov (US 2006/0050229 A1).
Regarding claim 11, the combined invention of Homer and Hickenbotham discloses the invention of claim 3, but does not disclose interposing a YAG laser iridotomy lens between the eye and the source of the laser beam, so that the 532 nanometer wavelength laser beam having a 1000 micrometer spot diameter of step (2) pass through the YAG laser iridotomy lens before reaching the eye.
Farberov teaches using an iridotomy lens in laser surgery (eg. Para. 37).
It would have been obvious to have combined the inventions of Homer and Hickenbotham with the iridotomy lens of Farberov to eliminate the need for a plurality of contact lenses for delivering energy and viewing the eye and eliminating the need for refocusing the viewers (Eg. Farberov Para. 37)
Regarding claims 12 and 16, the combined invention of Homer, Hickenbotham, and Farberov discloses interposing a YAG laser iridotomy lens between the eye and the source of the laser beam, so that 1064 nanometer wavelength laser beam having 8 micrometer spot diameters of step (3) pass through the YAG laser iridotomy lens before reaching the eye (eg.Farberov, Para. 37, it would have been obvious to have the laser pass through the lens before reaching the target area).
Regarding claims 13, the combined invention of Homer, Hickenbotham, and Farberov discloses interposing a YAG laser iridotomy lens between the eye and the source of the laser beam, so that 1064 nanometer wavelength laser beam having 8 micrometer spot diameters of step (3) pass through the YAG laser iridotomy lens before reaching the eye (eg.Farberov, Para. 37, it would have been obvious to have the laser pass through the lens before reaching the target area and Homer, eg. Col. 4, Ln. 40- Col. 5, Ln. 3).
Regarding claim 19, the combined invention of Homer, Hickenbotham, and Farberov discloses interposing a YAG laser iridotomy lens between the eye and the source of the laser beam, so that the 532 nanometer wavelength laser beam having a 1000 micrometer spot diameter of step (1) pass through the YAG laser capsulotomy lens before reaching the eye (eg. (eg.Farberov, Para. 37, and Homer eg. Col. 4, Ln. 40- Col. 5, Ln. 3, it would have been obvious to have the laser pass through the lens before reaching the target area). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                         
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792